Citation Nr: 0523007	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-15 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by an enlarged spleen.

2.  Entitlement to service connection for a chronic headache 
disability.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1967.  The service department has 
verified that he served in the Republic of Vietnam from March 
23, 1966, to August 23, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that he has a chronic 
disability manifested by an enlarged spleen, a chronic 
headache disability, and chronic fatigue syndrome that were 
incurred as a result of active service.  In support of his 
claims he has submitted numerous statements and documents, in 
essence, asserting that these disorders are related to his 
exposure to toxins, including Agent Orange, during service.  
Service medical records show the veteran was hospitalized 
from December 30, 1966, to February 1, 1967, and was treated 
for a history of recurrent febrile illness characterized by 
one to two days of high fever, chills, and headaches that had 
occurred more than 12 times since his return from Vietnam in 
August 1966.  It was noted that upon admission an enlarged 
spleen was present.  The final diagnoses included malaria and 
anemia.  VA examination in August 1999 included a diagnosis 
of chronic fatigue syndrome of long standing, but provided no 
opinion as to whether the disorder was incurred in or as a 
result of active service.  As opinions as to the chronic 
nature of any present spleen or headache disorder or as to 
the etiology of a chronic fatigue syndrome have not been 
provided, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has a 
chronic disability manifested by an 
enlarged spleen, a chronic headache 
disability, and chronic fatigue syndrome 
incurred as a result of service, to 
include exposure to toxins, such as Agent 
Orange.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
remain denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

